Title: From Thomas Jefferson to Vicomte de Rochambeau, 6 March 1793
From: Jefferson, Thomas
To: Rochambeau, Donatien Marie Joseph de Vimeur, Vicomte de



Sir
Philadelphia Mar. 6. 1793.

The bearer hereof, Mr. Skipwith, Consul for the United States in Martinique, having had occasion to absent himself for some time on his private affairs, now returns to that island. Permit me to present him to your notice and to hope that he will recieve those aids in the exercise of his functions, which the Convention between our two countries has stipulated, and their friendly dispositions towards each other leave no room to doubt. The imperfect information we receive here of what is passing in the islands leaves me uninformed of the particular public characters to which we may appeal for their patronage of our citizens and their rights: but the personal acquaintance I have had the honor of having with you, assures me that either as a public or private man, I may put the rights of the citizens of the United states under your protection. I have the honor to be with great & sincere esteem and respect, Sir, Your most obedient & most humble servt

Th: Jefferson

